Determination annulled and petitioner’s license' reinstated, with $50 costs and disbursements. Memorandum: We find no provision in the ordinance forbidding an officer of a corporation from holding a license to operate a taxicab in- Ms individual name. This being the case, the Director of Licenses had nempower or authority to revoke the petitioner’s license. All concur. (Review of a determination of the Director of Licenses of the City of Buffalo, New York, revoking a license previously granted to petitioner to operate a taxicab.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ.